Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I (claims 1-10) in the reply filed on 10/10/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 7 reciting “the top gate contact and the bottom gate contact comprise a heavy metal, a two-dimensional electron gas, a 4d transition metal oxide, a 5d transition metal oxide, or a topological insulator” lacks antecedent basis. The specification as filed does not describes these as the “materials” for the top gate contact and the bottom gate contact. Rather, these materials appeared to be described in the specification as the materials for the spin injector contact and the spin detector contact (see ¶ 0024 of specification).
Claim 10 reciting “the top gate electrode comprises a heavy metal” lacks antecedent basis. The specification describes the top gate contact can be “a metal, such as copper, gold silver, and the like”. However, no specific description were made to “heavy metal” as the material for the top gate contact. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 reciting “a topological insulator” lacks adequate written description. There is no clear industry standard for what may be considered as “a topological insulator” as applied in the claimed device structure. No examples or standard were described in the specification that would allow one having ordinary skill in the art to determine what is required to be “a topological insulator” in association with the device component claimed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 reciting “the top gate contact and the bottom gate contact comprise a heavy metal, a two-dimensional electron gas, a 4d transition metal oxide, a 5d transition metal oxide, or a topological insulator” renders the claim indefinite. 
There is no unequivocal industry standard for what is considered a “heavy metal”. Thus, recitation to “heavy metal” renders the claim indefinite because it is unclear which metal may be considered “heavy”, rendering the metes and bounds indefinite. 
As best understood, “a two-dimensional electron gas” is a phenomenon that may be present in a device with specific combination of materials and/or structure. However, there is no industry standard for a particular material or a category of material that is considered equivalent to “a two-dimensional electron gas”. E.g. it is unclear what specific material would a “two-dimensional electron gas”.
Therefore, it is unclear what is meant for the gate contacts to “comprise … a two-dimensional electron gas”. 
No specific “topological insulator” is described in the original disclosure. There is no clear industry standard for what may be considered as “topological insulator” as applied in the claimed device structure. Therefore, the metes and bounds of the claim is indefinite because it is unclear what is included or excluded by “topological insulator”. 
Claim 10 reciting “the top gate electrode comprises a heavy metal” renders the claim indefinite. There is no industry standard for what is considered a “heavy metal”. Thus, it is unclear what is the metes and bounds of the claimed “heavy metal”. Furthermore, “the top gate electrode” renders the claim indefinite for lacking clear antecedent basis. It is unclear if “the top gate electrode” is the same as the “top gate contact” recited previously.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikonov et al. US 2018/0240896 A1 (Nikonov).

    PNG
    media_image1.png
    552
    623
    media_image1.png
    Greyscale

In re claim 1, Nikonov discloses (e.g. FIGs. 1A-1B) a voltage-controlled spin transistor comprising: 
a spin injector contact 103 (¶ 24,28); 
a spin detector contact 104 (¶ 24,30); 
a layer of a multiferroic material 101 (¶ 6,24) that forms a channel between the spin injector contact 103 and the spin detector contact 104 (ME layer 101 affects the formation of channel, ¶ 29); 
at least one top gate contact 105; and 
at least one bottom gate contact 110, 
wherein the at least one top gate contact 105 and the at least one bottom gate contact 110 are configured to apply a gate voltage across the channel (¶ 24,29).

In re claim 2, Nikonov discloses (e.g. FIGs. 1A-1B) wherein the multiferroic material (e.g. BiFeO3 (¶ 6) of ME layer 101 (¶ 24)) is a monodomain multiferroic material. BiFeO3 inherently contains a single domain. Thus, such single domain of the BiFeO3 layer teaches claimed monodomain multiferroic material.

In re claim 3, Nikonov discloses (e.g. FIGs. 1A-1B) wherein the multiferroic material 101 (¶ 24) is BiFeO3 (¶ 6).

In re claim 6, Nikonov discloses (e.g. FIGs. 1A-1B) wherein the BiFeO3 (¶ 6) is monodomain multiferroic BiFeO3. BiFeO3 inherently contains a single domain. Thus, such single domain of the BiFeO3 layer teaches claimed monodomain multiferroic material.

In re claim 7, as best understood, Nikonov discloses (e.g. FIGs. 1A-1B) wherein the top gate contact 105 (may includes the dielectric 106 and SOC layer 102) and the bottom gate contact 110 comprise “a heavy metal”, “a two-dimensional electron gas”, a 4d transition metal oxide, a 5d transition metal oxide, or “a topological insulator”. The top gate contact may be considered to correspond to 105+106+102 as taught by Nikonov. The dielectric 106 includes Sc2O3, Gd2O3 (¶ 6), the SOC layer 102 includes WS2, WSe2, WTe2, Mo2S3 (¶ 6), wherein Sc, Gd, W, Te, Mo, are each considered a “heavy metal” as best understood. The dielectric may include HfO2 (¶ 6), which is a 4d transition metal oxide. Nikonov teaches the SOC layer 102 may be a topological insulator (¶ 6). Nikonov further discloses the SOC layer 102 may correspond to a 2D electron gas that is formed at the interface (¶ 27). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nikonov as applied to claim 3 above, and further in view of Miyazawa et al. US 2005/0017269 A1 (Miyazawa).
In re claim 4, Nikonov teaches (e.g. FIGs. 1A-1B) the claimed spin transistor including a multiferroic BiFeO3 layer 101 where the spin polarization and domain state are switched in response to gate bias for controlling the conduction channel (¶ 8,29). Nikonov does not explicitly disclose the BiFeO3 is (001)-oriented.
However, Miyazawa teaches (001)-oriented BiFeO3 having high polarization moment is desired for its high performance (¶ 13). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use (001)-oriented BiFeO3 for Nikonov’s multiferroic BiFeO3 layer 101 with high polarization and high performance as taught by Miyazawa. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nikoniv as applied to claim 3 above, and further in view of Saito et al. US 2007/0164336 A1 (Saito).
In re claim 5, Nikonov teaches (e.g. FIGs. 1A-1B) the claimed spin transistor including a multiferroic BiFeO3 layer 101 where the spin polarization and domain state are switched in response to gate bias for controlling the conduction channel (¶ 8,29). Nikonov does not explicitly disclose the BiFeO3 is (111)-oriented.
However, Saito teaches a spin FET (¶ 14) that uses a multiferroic BiFeO3 layer (¶ 359), wherein the BiFeO3 has a preferred crystalline structure in the (111) direction for efficient switching in response to an electric field generated through bias applied (¶ 102,360). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use (111)-oriented BiFeO3 for Nikonov’s multiferroic BiFeO3 layer 101 with improved polarization switching as taught by Saito. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nikonov as applied to claims 1, 3 and 6 above, and further in view of Wang et al. US 2011/0233524 A1 (Wang).
In re claim 8, Nikonov discloses (e.g. FIGs. 1A-1B) the claimed invention directed to a spin transistor including the bottom gate contact 110 below the multiferroic BiFeO3 (BFO) layer 101. Nikonov teaches the bottom gate contact 110 is a metal contact (¶ 24). Nikonov further discloses the bottom gate contact 220 can be ferromagnetic (¶ 31).
Nikonov does not explicitly disclose the bottom gate contact comprises an electrically conductive perovskite oxide.
However, Wang discloses (e.g. FIG. 1) a spin transistor having a gate metal below an BFO layer 16. Wang further teaches the gate is SrRuO3 (¶ 34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Nikonov’s bottom gate contact 110 using an electrically conductive perovskite oxide, such as SrRuO3 as taught by Wang as suitable gate contact material in a spin transistor for generating field effect. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 9, Nikonov discloses wherein both the bottom and the top gate contact 105,110 can be metal (¶ 4,24). Nikonov further discloses the bottom gate contact 110 below the multiferroic BiFeO3 (BFO) layer 101 can be ferromagnetic (¶ 31). 
Nikonov does not explicitly disclose the bottom gate contact comprises SrRuO3 or LaSrMO3.
However, Wang discloses (e.g. FIG. 1) a spin transistor having a gate metal below an BFO layer 16. Wang further teaches the gate is SrRuO3 (¶ 34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Nikonov’s bottom gate contact 110 using SrRuO3 as taught by Wang as suitable gate contact material in a spin transistor for generating field effect. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 10, as best understood, Nikonov discloses wherein both the bottom and the top gate contact 105,110 can be metal (¶ 4,24). Furthermore, the top gate contact may be considered to correspond to 105+106 as taught by Nikonov. The dielectric 106 includes Sc2O3, Gd2O3 (¶ 6), wherein Sc and Gd are each considered a “heavy metal” as best understood. Thus, the top gate contact 105+106 comprises a “heavy metal”, e.g. Sc, Gd.
Nikonov further discloses the bottom gate contact 110 below the multiferroic BiFeO3 (BFO) layer 101 can be ferromagnetic (¶ 31). 
Nikonov does not explicitly disclose the bottom gate contact comprises SrRuO3. 
However, Wang discloses (e.g. FIG. 1) a spin transistor having a gate metal below an BFO layer 16. Wang further teaches the gate is SrRuO3 (¶ 34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Nikonov’s bottom gate contact 110 using SrRuO3 as taught by Wang as suitable gate contact material in a spin transistor for generating field effect. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0279353 A1 teaches a MTJ transistor (FIG. 2A) comprising teaches source 204, drain 206 and a gate 208 on a BiFeO3 layer 210 (¶ 30).
US 2019/0386120 A1 teaches  (FIGs. 4A-4B) a spin transistor comprising a source 401a/402a, a drain 401b,402b, a gate 406 (¶ 45), and a ME layer 405 made of BiFeO3 (¶ 53).
US 2009/0057793 A1 teaches (FIG. 3) a spin transistor comprising a multiferroic stacked layer 14a between source electrode 12 and drain electrode 20, and a gate electrode 18 on multiple sides of the multiferroic layer 14a.
US 2012/0213964 A1 teaches the orientation of the BiFeO.sub.3 can be selected from the group consisting of (111), (101), and (001) (¶ 28)
US 2009/0302886 A1 teaches (FIGs. 1a-1b) a spin transistor wherein the polarity of the channel 21 is switchable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815